               Case 1:21-cv-01313-EPG Document 4 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BILLY RAY JOHNSON,                                    Case No. 1:21-cv-01313-EPG-HC

12                   Petitioner,                           ORDER GRANTING PETITIONER LEAVE
                                                           TO FILE AMENDED PETITION
13           v.
                                                           ORDER DIRECTING CLERK OF COURT
14   STUART SHERMAN,                                       TO MAIL PETITIONER BLANK § 2254
                                                           HABEAS FORMS
15                   Respondent.

16

17          Petitioner Billy Ray Johnson is a state prisoner proceeding pro se with a petition for writ

18 of habeas corpus pursuant to 28 U.S.C. § 2254.

19                                                    I.

20                                             DISCUSSION

21          The Rules Governing Section 2254 Cases (“Habeas Rules”) require preliminary review

22 of a habeas petition and allows a district court to dismiss a petition before the respondent is

23 ordered to file a response, if it “plainly appears from the petition and any attached exhibits that

24 the petitioner is not entitled to relief in the district court.” Rule 4, Rules Governing Section 2254

25 Cases in the United States District Courts, 28 U.S.C. foll. § 2254; see also McFarland v. Scott,

26 512 U.S. 849, 856 (1994).
27          Habeas Rule 2(c)(5) states that the habeas petition must “be signed under penalty of

28 perjury by the petitioner.” Here, Petitioner did not sign the petition under penalty of perjury.


                                                      1
               Case 1:21-cv-01313-EPG Document 4 Filed 09/07/21 Page 2 of 2


 1 (ECF No. 1). Accordingly, the Court will grant Petitioner the opportunity to file an amended

 2 petition, and Petitioner must sign the amended petition under penalty of perjury.

 3                                                   II.

 4                                                ORDER

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1. Petitioner is GRANTED THIRTY (30) days from the date of service of this order in

 7               which to file an amended petition that is signed under penalty of perjury; and

 8          2. The Clerk of Court is DIRECTED to send Petitioner blank § 2254 habeas forms.

 9          Petitioner is forewarned that failure to follow this order may result in a recommendation

10 for dismissal of the petition pursuant to Federal Rule of Civil Procedure 41(b) (a petitioner’s

11 failure to prosecute or to comply with a court order may result in a dismissal of the action).

12
     IT IS SO ORDERED.
13

14      Dated:     September 7, 2021                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
